DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2022 has been entered.
 

Response to Amendment
The Amendments to the Claims and Specification filed 05/27/2022 have been entered. Claims 1-8, 10-18, and 20 remain pending in the application. Claims 9 and 19 have been canceled. Applicant’s amendment to the Claims have overcome the 35 USC 103 rejection previously set forth in the Final Office Action mailed 03/28/2022. New Claim objections, 35 USC 112 rejections, and 35 USC 103 rejections are now presented below.

Claim Objections
Claims 6, 7, and 18 objected to because of the following informalities:  
Claim 6, line 2: "A remaining life" should be corrected to "the remaining life".
Claim 7, lines 1-2: "A remaining life" should be corrected to "the remaining life".
Claim 13, line 5: “a first” should be corrected to “a first”. Amendment to the claim added the limitation “a first”, however the amendment has not been properly underlined.
Claim 18, line 3: "A remaining life" should be corrected to "the remaining life".
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 10-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites “wherein the electrical sensor is a first electrical sensor, the system further comprising: a second electrical sensor that senses the AC leakage current”.  Claim 1 recites “a first electrical sensor … a second electrical sensor that senses AC leakage current…”. Because, claim 1 explicitly recites the same limitations as claim 8, claim 8 fails to further limit the claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), Fourth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Essawy et al. (US 20180275185 A1) in view of Oms (US 20190148928 A1) and Kim et al. (US 20160161541 A1).

Regarding Claim 1. (Currently Amended) Essawy teaches:
A system for predicting failure and/or estimating remaining useful life of a resistive heating element of an air data probe (See Fig. 2A, Fig. 10, Fig. 11, Abstract, and para[0002]: Useful life of aircraft sensor probes. Heating element.), the system comprising: 
an electrical power source that provides AC electrical operating power to the resistive heating element during normal operation of the air data probe (See Fig. 2A, para[0027], and para[0053]: Power bus 18. Resistive heating element 14. Interface circuit 16 may provide AC power to heating element 14.); and
a first electrical sensor that senses AC voltage and/or AC current of the AC electrical operating power provided to the resistive heating element (See Fig. 2A and para[0028]: Current sensors 22a and 22b.).
Essawy is silent as to the language of:
a second electrical sensor that senses AC leakage current between the resistive heating element and a conductive sheath surrounding the electrical heating element;
a signal comparator that determines a phase relation between the AC leakage current as sensed by the second electrical sensor and the AC voltage and/or AC current of the AC electrical operating power provided to the resistive heating element as sensed by the first electrical sensor; and 
a remaining-life prediction engine that estimates a remaining life of the resistive heating element based on the phase relation determined.
Nevertheless Oms teaches:
a second electrical sensor that senses AC leakage current between the resistive heating element and a conductive sheath surrounding the electrical heating element (See Fig. 2, Fig. 4, para[0050], para[0061], para[0074], and para[0079]: A detection module 11 for detecting a current leak out of the electrical conductor 4 or between the conductive sheath 7. A current measurement point 16.); and
a signal comparator (See Fig. 4 and para[0067]: a first and a second comparator 29 and 32.) that determines a phase relation between the AC leakage current as sensed by the second electrical sensor and the AC voltage and/or AC current of the AC electrical operating power provided to the resistive heating element as sensed by the first electrical sensor (See Fig. 5, Fig. 6, para[0062], and para[0085]: The coupling between the electrical conductor 4 and the conductive sheath 7 is then no longer purely capacitive, which means that the phase shift φ between the test voltage Ut and the attenuated main AC voltage Upat is comprised between −π/2 and zero.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Essawy wherein a second electrical sensor that senses AC leakage current between the resistive heating element and a conductive sheath surrounding the electrical heating element;
a signal comparator that determines a phase relation between the AC leakage current as sensed by the second electrical sensor and the AC voltage and/or AC current of the AC electrical operating power provided to the resistive heating element as sensed by the first electrical sensor such as that of Oms. Essawy and Oms are analogous to the instant application, because all of the references are directed to the same field of endeavor. Oms teaches, “a current leak appears between the electrical conductor 4 and the conductive sheath 7, in particular if they come into contact or if the space becomes small enough for a voltage breakdown to be triggered. The coupling between the electrical conductor 4 and the conductive sheath 7 is then no longer purely capacitive” (See para[0085). One of ordinary skill would have been motivated to modify Essawy, because determining a phase relation between a leakage current and operating power would have helped to determine when the coupling between an electrical conductor and conductive sheath was no longer purely capacitive and thereby the presence of a current leak, as recognized by Oms.
Oms is silent as to the language of:
a remaining-life prediction engine that estimates a remaining life of the resistive heating element based on the phase relation determined.
Nevertheless Kim teaches:
a remaining-life prediction engine (See Fig. 2 and para[0049]: a remaining life measuring unit 180.) that estimates a remaining life of the resistive heating element based on the phase relation determined (See para[0003] and para[0008]: measuring the remaining life thereof using VLF TD measurement data.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Essawy wherein a remaining-life prediction engine that estimates a remaining life of the resistive heating element based on the phase relation determined such as that of Kim. Essawy and Kim are analogous to the instant application, because all of the references are directed to the same problem of electrical insulation degradation. Kim teaches, “measuring the remaining life thereof using VLF TD measurement data, and for determining a replacement time of a power cable using a 3D matrix exhibiting reproducibility of diagnosis of the state of the power cable.” (See Abstract). One of ordinary skill would have been motivated to modify Essawy, because determining the remaining life of a conductor would have helped to determine when a conductor needed to be replaced, as recognized by Kim.

Regarding Claim 2. (Previously Presented) Essawy is silent as to the language of:
The system of claim 1, 
wherein the remaining-life prediction engine estimates the remaining life of the resistive heating element by estimating a remaining time that AC electrical operating power can be provided to the resistive heating element until the phase relation determined will cross a predetermined phase relation threshold.
Nevertheless Kim teaches:
wherein the remaining-life prediction engine estimates the remaining life (See Fig. 2 and para[0049]: Risk level calculating unit 170 and remaining life measuring unit 180.) of the resistive heating element (See para[0049]: power cable.) by estimating a remaining time that AC electrical operating power (See para[0004]: Hz.) can be provided to the resistive heating element (See para[0061]: measures the remaining life.) until the phase relation determined will cross a predetermined phase relation threshold (See Fig. 21, Fig. 22, para[0060], and para[0086]: preset risk levels.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Essawy wherein the remaining-life prediction engine estimates the remaining life of the resistive heating element by estimating a remaining time that AC electrical operating power can be provided to the resistive heating element until the phase relation determined will cross a predetermined phase relation threshold such as that of Kim. Essawy and Kim are analogous to the instant application, because all of the references are directed to the same problem of electrical insulation degradation. Kim teaches, “effects of predicting the remaining life of a power cable and predicting the time of occurrence of failure based on statistical probability by measuring the remaining life of the power cable using a 3D matrix in which the reproducibility of diagnosis of the state of the power cable is realized” (See para[0031]). One of ordinary skill would have been motivated to modify Essawy, because using comparing a phase relation to a predetermined phase relation threshold would help to increase the reproducibility of diagnosing the state of a cable, as recognized by Kim.

Regarding Claim 13. (Currently Amended) Essawy teaches:
A method for predicting failure of a resistive heating element of an air data probe (See Fig. 2A, Fig. 10, Fig. 11, Abstract and para[0002]: Useful life of aircraft sensor probes. Heating element), the method comprising: 
providing, via an electrical power source, AC electrical operating power to the resistive heating element (See Fig. 2A, para[0027], and para[0053]: Power bus 18. Resistive heating element 14. Interface circuit 16 may provide AC power to heating element 14.); and
sensing, via a first electrical sensor, AC voltage and/or AC current of the electrical operating power provided to the resistive heating element (See Fig. 2A and para[0028]: Current sensors 22a and 22b.).
Essawy is silent as to the language of:
sensing, via a second electrical sensor, AC leakage current between the resistive heating element and a conductive sheath surrounding the electrical heating element;
determining, via a signal comparator, a phase relation between the AC leakage current as sensed by the second electrical sensor and the AC voltage and/or AC current of the electrical operating power provided to the resistive heating element as sensed by the first electrical sensor; and 
estimating, via a remaining-life prediction engine, a remaining life of the resistive heating element based on the phase relation determined.
Nevertheless Oms teaches:
sensing, via a second electrical sensor, AC leakage current between the resistive heating element and a conductive sheath surrounding the electrical heating element (See Fig. 2, Fig. 4, para[0050], para[0061], para[0074], and para[0079]: A detection module 11 for detecting a current leak out of the electrical conductor 4 or between the conductive sheath 7. A current measurement point 16.); and
determining, via a signal comparator (See Fig. 4 and para[0067]: a first and a second comparator 29 and 32.), a phase relation between the AC leakage current as sensed by the second electrical sensor and the AC voltage and/or AC current of the electrical operating power provided to the resistive heating element as sensed by the first electrical sensor (See Fig. 5, Fig. 6, para[0062], and para[0085]: The coupling between the electrical conductor 4 and the conductive sheath 7 is then no longer purely capacitive, which means that the phase shift φ between the test voltage Ut and the attenuated main AC voltage Upat is comprised between −π/2 and zero.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Essawy by sensing, via a second electrical sensor, AC leakage current between the resistive heating element and a conductive sheath surrounding the electrical heating element; determining, via a signal comparator, a phase relation between the AC leakage current as sensed by the second electrical sensor and the AC voltage and/or AC current of the electrical operating power provided to the resistive heating element as sensed by the first electrical sensor such as that of Oms. Essawy and Oms are analogous to the instant application, because all of the references are directed to the same field of endeavor. Oms teaches, “a current leak appears between the electrical conductor 4 and the conductive sheath 7, in particular if they come into contact or if the space becomes small enough for a voltage breakdown to be triggered. The coupling between the electrical conductor 4 and the conductive sheath 7 is then no longer purely capacitive” (See para[0085). One of ordinary skill would have been motivated to modify Essawy, because determining a phase relation between a leakage current and operating power would have helped to determine when the coupling between an electrical conductor and conductive sheath was no longer purely capacitive and thereby the presence of a current leak, as recognized by Oms.
Oms is silent as to the language of:
estimating, via a remaining-life prediction engine, a remaining life of the resistive heating element based on the phase relation determined.
Nevertheless Kim teaches:
estimating, via a remaining-life prediction engine (See Fig. 2 and para[0049]: a remaining life measuring unit 180.), a remaining life of the resistive heating element based on the phase relation determined (See para[0008]: measuring the remaining life thereof using VLF TD measurement data.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Essawy by estimating, via a remaining-life prediction engine, a remaining life of the resistive heating element based on the phase relation determined such as that of Kim. Essawy and Kim are analogous to the instant application, because all of the references are directed to the same problem of electrical insulation degradation. Kim teaches, “measuring the remaining life thereof using VLF TD measurement data, and for determining a replacement time of a power cable using a 3D matrix exhibiting reproducibility of diagnosis of the state of the power cable.” (See Abstract). One of ordinary skill would have been motivated to modify Essawy, because determining the remaining life of a conductor would have helped to determine when a conductor needed to be replaced, as recognized by Kim.

Regarding Claim 14. (Previously Presented) Essawy is silent as to the language of:
The method of claim 13, 
wherein estimating the remaining life of the resistive heating element comprises:
estimating a remaining time that AC electrical operating power can be provided to the resistive heating element until the phase relation determined will cross a predetermined phase relation threshold.
Nevertheless Kim teaches:
estimating a remaining time that AC electrical operating power (See para[0004]: Hz.) can be provided to the resistive heating element (See para[0061]: measures the remaining life.) until the phase relation determined will cross a predetermined phase relation threshold (See Fig. 21, Fig. 22, para[0060], and para[0086]: preset risk levels.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Essawy wherein estimating a remaining time that AC electrical operating power can be provided to the resistive heating element until the phase relation determined will cross a predetermined phase relation threshold such as that of Kim. Essawy and Kim are analogous to the instant application, because all of the references are directed to the same problem of electrical insulation degradation. Kim teaches, “effects of predicting the remaining life of a power cable and predicting the time of occurrence of failure based on statistical probability by measuring the remaining life of the power cable using a 3D matrix in which the reproducibility of diagnosis of the state of the power cable is realized” (See para[0031]). One of ordinary skill would have been motivated to modify Essawy, because using comparing a phase relation to a predetermined phase relation threshold would help to increase the reproducibility of diagnosing the state of a cable, as recognized by Kim.

Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Essawy in view of Oms and Kim as applied to claims 1 and 13 above, and further in view of Gordon et al. (US 20200072866 A1).

Regarding claim 3. (Previously Presented)
Essawy is silent as to the language of:
The system of claim 1, 
wherein the remaining-life prediction engine computes an element temperature of the heating element based, at least in part, on the AC electrical operating power provided to the resistive heating element. 
Nevertheless Gordon teaches:
wherein the remaining-life prediction engine (See Fig. 1 and para[0019]: Controller 110.) computes an element temperature of the heating element based, at least in part, on the AC electrical operating power provided to the resistive heating element (See Fig. 2, para[0022], and para[0033]: determining an operational resistance of the heating element by measuring the current drawn by the heating element for a given drive voltage; and deriving the temperature based on the determined resistance.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Essawy wherein the remaining-life prediction engine computes an element temperature of the heating element based, at least in part, on the AC electrical operating power provided to the resistive heating element such as that of Gordon. Essawy and Gordon are analogous to the instant application, because all of the references are directed to the same field of endeavor. Gordon teaches, “The operational temperature can be determined through commonly monitored conditions without the need to further instrument the probe” (See para[0022]). One of ordinary skill would have been motivated to modify Essawy, because it was well known in the prior art at the time of filing to calculate a temperature of a heating element using electrical power, as recognized by Gordon.

Regarding Claim 15. (Previously Presented) Essawy is silent as to the language of:
The method of claim 13, 
further comprising: 
computing, via the remaining-life prediction engine, an element temperature of the heating element based, at least in part, on the AC electrical operating power provided to the resistive heating element.
Nevertheless Gordon teaches:
computing, via the remaining-life prediction engine (See Fig. 1 and para[0019]: Controller 110.), an element temperature of the heating element based, at least in part, on AC the electrical operating power provided to the resistive heating element (See Fig. 2, para[0022], and para[0033]: determining an operational resistance of the heating element by measuring the current drawn by the heating element for a given drive voltage; and deriving the temperature based on the determined resistance.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Essawy by computing, via the remaining-life prediction engine, an element temperature of the heating element based, at least in part, on the AC electrical operating power provided to the resistive heating element such as that of Gordon. Essawy and Gordon are analogous to the instant application, because all of the references are directed to the same field of endeavor. Gordon teaches, “The operational temperature can be determined through commonly monitored conditions without the need to further instrument the probe” (See para[0022]). One of ordinary skill would have been motivated to modify Essawy, because it was well known in the prior art at the time of filing to calculate a temperature of a heating element using electrical power, as recognized by Gordon.

Claims 4-5, 8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Essawy in view of Oms, Kim and Gordon as applied to claims 3 and 15 above, and further in view of Blum (US 20190364618 A1).

Regarding claim 4. (Previously Presented) Essawy is silent as to the language of:
The system of claim 3, 
further comprising: 
a timer for marking time of operation of the heating element from an initial operating time when the AC electrical operating power is initially provided to the resistive temperature sensor, 
wherein the remaining-life prediction engine computes the element temperature based, at least in part, on the time of operation of the heating element marked.
Nevertheless Gordon teaches:
a timer for marking time of operation of the heating element from an initial operating time when the AC electrical operating power is initially provided to the resistive temperature sensor (See Fig. 1 and para[0019]: Clock 111.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Essawy wherein a timer for marking time of operation of the heating element from an initial operating time when the AC electrical operating power is initially provided to the resistive temperature sensor such as that of Gordon. Essawy and Gordon are analogous to the instant application, because all of the references are directed to the same field of endeavor. Gordon teaches, “both time and temperature are the important life limiting drivers” (See para[0021]). One of ordinary skill would have been motivated to modify Essawy, because marking time of operation of the heating element is important in determining the remaining lifetime of the heating element, as recognized by Gordon.
Gordon is silent as to the language of:
wherein the remaining-life prediction engine computes the element temperature based, at least in part, on the time of operation of the heating element marked.
Nevertheless Blum teaches:
wherein the remaining-life prediction engine computes the element temperature based, at least in part, on the time of operation of the heating element marked (See para[0037]: time the heating element has been on.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Essawy wherein the remaining-life prediction engine computes the element temperature based, at least in part, on the time of operation of the heating element marked such as that of Blum. Essawy and Blum are analogous to the instant application, because all of the references are directed to the same field of endeavor. Blum teaches, “precise temperature control can be difficult to achieve due to noise, thermal lag or hysteresis, and limitations on the useful life of controls” (See para[0004]). One of ordinary skill would have been motivated to modify Essawy, because using time of operation to calculate temperature would help to compensate for noise in sensor data, as recognized by Blum.

Regarding Claim 5 and Claim 17. (Original) Essawy is silent as to the language of:
The system of claim 3 or the method of claim 15, 
wherein the remaining-life prediction engine compares the element temperature computed with a predetermined temperature threshold.
Nevertheless Gordon teaches:
wherein the remaining-life prediction engine compares the element temperature computed with a predetermined temperature threshold (See para[0005] and para[0027]: temperature range.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Essawy wherein the remaining-life prediction engine compares the element temperature computed with a predetermined temperature threshold such as that of Gordon. Essawy and Gordon are analogous to the instant application, because all of the references are directed to the same field of endeavor. Gordon teaches, “Tests conducted have found that the life times of electrical heaters are strongly dependent on the applied current or voltage and consequentially the temperature that the filament reaches during operation.” (See para[0020]). One of ordinary skill would have been motivated to modify Essawy, because comparing the element temperature to a threshold would help to determine the remaining lifetime of a heating element, as recognized by Gordon.

Regarding Claim 8. (Previously Presented) Essawy teaches:
The system of claim 5, 
wherein the electrical sensor is a first electrical sensor, the system further comprising: 
a second electrical sensor that senses the AC leakage current (See Fig. 2A, Fig. 2B, para[0032], and para[0053]: current sensor 22b. AC power to heating element 14.).

Regarding Claim 16. (Previously Presented) Essawy is silent as to the language of:
The method of claim 15, further comprising: 
marking, via a timer, time of operation of the heating element from an initial operating time when the AC electrical operating power is initially provided to the resistive temperature sensor, 
wherein the remaining-life prediction engine computes the element temperature based, at least in part, on the time of operation of the heating element marked.
Nevertheless Gordon teaches:
marking, via a timer, time of operation of the heating element from an initial operating time when the AC electrical operating power is initially provided to the resistive temperature sensor (See Fig. 1 and para[0019]: Clock 111.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Essawy wherein marking, via a timer, time of operation of the heating element from an initial operating time when the AC electrical operating power is initially provided to the resistive temperature sensor such as that of Gordon. Essawy and Gordon are analogous to the instant application, because all of the references are directed to the same field of endeavor. Gordon teaches, “both time and temperature are the important life limiting drivers” (See para[0021]). One of ordinary skill would have been motivated to modify Essawy, because marking time of operation of the heating element is important in determining the remaining lifetime of the heating element, as recognized by Gordon.
Gordon is silent as to the language of:
wherein the remaining-life prediction engine computes the element temperature based, at least in part, on the time of operation of the heating element marked.
Nevertheless Blum teaches:
wherein the remaining-life prediction engine computes the element temperature based, at least in part, on the time of operation of the heating element marked (See para[0037]: time the heating element has been on.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Essawy wherein the remaining-life prediction engine computes the element temperature based, at least in part, on the time of operation of the heating element marked such as that of Blum. Essawy and Blum are analogous to the instant application, because all of the references are directed to the same field of endeavor. Blum teaches, “precise temperature control can be difficult to achieve due to noise, thermal lag or hysteresis, and limitations on the useful life of controls” (See para[0004]). One of ordinary skill would have been motivated to modify Essawy, because using time of operation to calculate temperature would help to compensate for noise in sensor data, as recognized by Blum.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Essawy in view of Oms, Kim and Gordon as applied to claim 3 above, and further in view of Kim (US 11143713 B2), hereinafter Kim’713.

Regarding Claim 7. (Original) Essawy is silent as to the language of:
The system of claim 3, 
wherein the remaining-life prediction engine estimates a remaining life of the resistive heating element based on the phase relation falling below a phase difference of 450.
Nevertheless Kim’713 teaches:
wherein the remaining-life prediction engine estimates a remaining life of the resistive heating element based on the phase relation falling below a phase difference of 450 (See Col. 10, lines 29-45: Phase difference between the leakage current … power supply voltage. Table 1: Phase 22.5.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Essawy wherein the remaining-life prediction engine estimates a remaining life of the resistive heating element based on the phase relation falling below a phase difference of 450 such as that of Kim’713. Essawy and Kim’713 are analogous to the instant application, because all of the references are directed to the same problem of insulation degradation. Kim’713 teaches, “The resistance type leakage current among these leakage currents is the same as a power supply voltage in terms of phase and has a high risk of fire due to a generation of heat” (See Col. 1, lines 44-46). One of ordinary skill would have been motivated to modify Essawy, because determining when a phase relation falls below a specific phase difference would help to determine when leakage current could cause a fire, as recognized by Kim’713.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Essawy in view of Oms, Kim, Gordon, and Blum as applied to claims 8 above, and further in view of Lego et al. (US 20180299134 A1).

Regarding Claim 10. (Previously Presented) Essawy is silent as to the language of:
The system of claim 8, 
wherein the leakage current is sensed when the element temperature computed either crosses or is within a delta temperature range of the predetermined temperature threshold, and the AC leakage current sensed is logged in a leakage-current log.
Nevertheless Lego teaches:
wherein the leakage current is sensed when the element temperature computed either crosses or is within a delta temperature range of the predetermined temperature threshold (See para[0015], para[0044], and para[0069]: At temperatures above the threshold value the leakage current increases significantly.), and the AC leakage current sensed is logged in a leakage-current log (See para[0070]: An expected value of the leakage current as a function of a temperature of the heating element 12 is stored in the storage unit of the control unit 28.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Essawy wherein the leakage current is sensed when the element temperature computed either crosses or is within a delta temperature range of the predetermined temperature threshold, and the AC leakage current sensed is logged in a leakage-current log such as that of Lego. Essawy and Lego are analogous to the instant application, because all of the references are directed to the same problem of insulation degradation. Lego teaches, “It also particularly advantageously allows overheating of the heating element to be recognized in a timely manner and in particular counter measures to be instituted” (See para[0015]). One of ordinary skill would have been motivated to modify Essawy, because logging the leakage current within a temperature range would help to detect overheating of the heating element, as recognized by Lego.

Regarding Claim 11. (Original) Essawy teaches:
The system of claim 10, 
wherein the remaining-life prediction engine estimates the remaining life of the resistive heating element based on a projection curve of the leakage-current log (See Fig. 4B and para[0040]: Plot 66 illustrates a leakage current over time that may be indicative of a developing short circuit in resistive heating element 14.).   

Regarding Claim 12. (Previously Presented) Essawy teaches:
The system of claim 11, 
wherein the remaining-life prediction engine estimates the remaining life as being the remaining time that AC electrical operating power can be provided to the resistive heating element at which the projection curve will cross a leakage threshold (See Fig. 4B and para[0069]: slope may then be utilized to determine the half-life of resistive heating element 14.).   

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Essawy in view of Oms and Kim as applied to claim 13 above, and further in view of Lego et al. (US 20180299134 A1).

Regarding Claim 20. (Currently Amended) Essawy is silent as to the language of:
The method of claim 13, 
further comprising: 
logging, into a leakage-current log, the AC leakage current sensed when the element temperature computed either crosses or is within a delta temperature range of the predetermined temperature threshold.
Nevertheless Lego teaches:
logging, into a leakage-current log (See para[0070]: An expected value of the leakage current as a function of a temperature of the heating element 12 is stored in the storage unit of the control unit 28.), the AC leakage current sensed when the element temperature computed either crosses or is within a delta temperature range of the predetermined temperature threshold (See para[0015], para[0044], and para[0069]: At temperatures above the threshold value the leakage current increases significantly.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Essawy by logging, into a leakage-current log, the AC leakage current sensed when the element temperature computed either crosses or is within a delta temperature range of the predetermined temperature threshold such as that of Lego. Essawy and Lego are analogous to the instant application, because all of the references are directed to the same problem of insulation degradation. Lego teaches, “It also particularly advantageously allows overheating of the heating element to be recognized in a timely manner and in particular counter measures to be instituted” (See para[0015]). One of ordinary skill would have been motivated to modify Essawy, because logging the leakage current within a temperature range would help to detect overheating of the heating element, as recognized by Lego.

Allowable Subject Matter
Claims 6 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 6 would be allowable for disclosing:
The system of claim 5, 
wherein the remaining-life prediction engine estimates a remaining life of the resistive heating element based on the phase relation determined when the element temperature computed is within a delta temperature range of the predetermined temperature threshold.
Kim et al. (US 20160161541 A1) discloses estimating a remaining life of a power cable based on a phase relation. However, Kim fails to disclose the phase relation determined when the element temperature computed is within a delta temperature range of the predetermined temperature threshold. 

Claim 18 would be allowable for disclosing:
The method of claim 17, 
wherein estimating the remaining life of the resistive heating element comprises:
estimating a remaining life of the resistive heating element based on the phase relation determined when the element temperature computed is within a delta temperature range of the predetermined temperature threshold.
Kim et al. (US 20160161541 A1) discloses estimating a remaining life of a power cable based on a phase relation. However, Kim fails to disclose the phase relation determined when the element temperature computed is within a delta temperature range of the predetermined temperature threshold.

Response to Arguments
Applicant's arguments filed 05/27/2022 have been fully considered but they are not persuasive.
Applicant argues that: Nowhere does any of the references, alone or in combination, disclose at least: "a signal comparator that determines a phase relation between the AC leakage current as sensed by the second electrical sensor and the AC voltage and/or AC current of the AC electrical operating power provided to the resistive heating element as sensed by the first electrical sensor,".
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that: Claims 2-12 and 14-20 depend from independent claims 1 and 13, respectively. As discussed above, independent claims 1 and 13 are allowable over the art of record. Claims 2-12 and 14-20 are therefore allowable at least by virtue of their dependence from allowable claims 1 and 13.
Applicant’s arguments with respect to the rejection of claims 2-13 and 14-20 under 35 USC 103 have been fully considered but are not persuasive, because the 35 USC 103 rejection of independent claims 1 and 13 has been maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/Examiner, Art Unit 2863             

/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863